DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-14, 21-22. The examined Claims are 1-14, 21-22.

Response to Arguments

	Applicant mainly presents arguments versus the previous double patenting rejections of record (Pages 5-7 of Remarks). In particular, Applicant argues that the Terminal Disclaimers filed (each filed on 04/21/22) with reference to Application Nos. 16/695276, 16/685280, 16/695286, 16/696821 and with reference to U.S. Patent No. 11,211,621 render the previous double patenting rejections of record moot (Pages 5-6 of Remarks). Furthermore, Applicant argues that the previous double patenting rejections of record with respect to Application No. 16/738519 is improper because said ‘519 application and the instant application are not commonly owned, and said ‘519 application is not subject to a joint research agreement (Pages 6-7 of Remarks).

	Applicant’s arguments with respect to the previous double patenting rejections of record with respect to Application No. 16/738519 are persuasive. Accordingly, all double patenting rejections of record with respect to Application No. 16/738519 are hereby withdrawn.

	However, Applicant’s arguments with respect to the 04/21/22 Terminal Disclaimers are not found to be persuasive. As outlined in the 04/22/22 Terminal Disclaimer review decision, each of said Terminal Disclaimers was disapproved as being defective. In a telephone conversation held on approximately 07/08/22 with ROBERT CHISHOLM (attorney of record), the Examiner noted that the deficiencies in said Terminal Disclaimers required correction to overcome all relevant double patenting rejections, and suggested that Applicant follow the corrective instructions outlined in the 04/22/22 Terminal Disclaimer review decision. In a subsequent telephone conversation held with ROBERT CHISHOLM on 07/21/22, the Examiner noted that the deficiencies in said Terminal Disclaimers had still not been corrected. In said subsequent telephone conversation, a tentative filing deadline of 07/25/22 (after which an appropriate Office Action would be made) for corrected Terminal Disclaimers was discussed, but no such corrected Terminal Disclaimers has been received as of said deadline.
	Accordingly, the double patenting rejections of record are maintained and/or updated in view of further examination, as described below.

	Furthermore, it is noted that while Claims 5-7 were previously objected to as being dependent upon a rejected base claim but otherwise allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, Claims 5-7 are now rejected, as described in the double patenting rejections below.

Claim Interpretation

	As previously described (See the 12/21/22 Final Rejection), [0016] of the originally filed Specification recites that the term “transference” is specifically defined as “the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions.” Therefore, and for purposes of examination, the term “transference” will be interpreted in accordance with the aforementioned definition thereof.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-9, 11, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 11, 13, 22 of copending Application No. 16/695276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application appear to explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8-11, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 9-12 of copending Application No. 16/695280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8-13, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 13-19 of copending Application No. 16/695286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12-14 of copending Application No. 16/696821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8, 14, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 10-11, 13-14 of U.S. Patent No. 11,211,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of U.S. Patent No. 11,211,621 explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/695276 (reference application), as already applied to instant Claims 1-4, 8-9, 11, 22, in view of Cooper et al. (US 2002/0106549).
The reference application fails to disclose that the electrolyte exhibits each of the instantly claimed attributes.
However, Cooper teaches a molten carbonate fuel cell (Abstract, [0003]). Cooper teaches that the fuel cell comprises an electrolyte therein, wherein the electrolyte comprises a mixture of carbonates ([0024]). In particular, Cooper teaches that a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3 is a commonly used, and highly effective, electrolyte which is used in the molten carbonate fuel cell ([0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3, as taught by Cooper, as the electrolyte in the reference application (i.e. “the electrolyte comprises Li and one or more additional alkali metals, the electrolyte comprising a greater molar amount of the one or more additional alkali metals than a molar amount of Li” and “wherein 33% or more of a molar amount of alkali metal in the electrolyte comprises potassium”), given that such an electrolyte is a commonly used, and highly effective, electrolyte which is utilized in molten carbonate fuel cells. It is further noted that [0091] of the instant Specification indicates that such an electrolyte more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 (Applicant is welcome, however, to provide explicit evidence as to why such an electrolyte would not exhibit such an acidic characteristic).
This is a provisional nonstatutory double patenting rejection.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/695280 (reference application), as already applied to instant Claims 1-4, 8-11, 21-22, in view of Cooper et al. (US 2002/0106549).
The reference application fails to disclose that the electrolyte exhibits each of the instantly claimed attributes.
However, Cooper teaches a molten carbonate fuel cell (Abstract, [0003]). Cooper teaches that the fuel cell comprises an electrolyte therein, wherein the electrolyte comprises a mixture of carbonates ([0024]). In particular, Cooper teaches that a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3 is a commonly used, and highly effective, electrolyte which is used in the molten carbonate fuel cell ([0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3, as taught by Cooper, as the electrolyte in the reference application (i.e. “the electrolyte comprises Li and one or more additional alkali metals, the electrolyte comprising a greater molar amount of the one or more additional alkali metals than a molar amount of Li” and “wherein 33% or more of a molar amount of alkali metal in the electrolyte comprises potassium”), given that such an electrolyte is a commonly used, and highly effective, electrolyte which is utilized in molten carbonate fuel cells. It is further noted that [0091] of the instant Specification indicates that such an electrolyte more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 (Applicant is welcome, however, to provide explicit evidence as to why such an electrolyte would not exhibit such an acidic characteristic).
This is a provisional nonstatutory double patenting rejection.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/695286 (reference application), as already applied to instant Claims 1-4, 8-13, 21-22, in view of Cooper et al. (US 2002/0106549).
The reference application fails to disclose that the electrolyte exhibits each of the instantly claimed attributes.
However, Cooper teaches a molten carbonate fuel cell (Abstract, [0003]). Cooper teaches that the fuel cell comprises an electrolyte therein, wherein the electrolyte comprises a mixture of carbonates ([0024]). In particular, Cooper teaches that a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3 is a commonly used, and highly effective, electrolyte which is used in the molten carbonate fuel cell ([0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3, as taught by Cooper, as the electrolyte in the reference application (i.e. “the electrolyte comprises Li and one or more additional alkali metals, the electrolyte comprising a greater molar amount of the one or more additional alkali metals than a molar amount of Li” and “wherein 33% or more of a molar amount of alkali metal in the electrolyte comprises potassium”), given that such an electrolyte is a commonly used, and highly effective, electrolyte which is utilized in molten carbonate fuel cells. It is further noted that [0091] of the instant Specification indicates that such an electrolyte more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 (Applicant is welcome, however, to provide explicit evidence as to why such an electrolyte would not exhibit such an acidic characteristic).
This is a provisional nonstatutory double patenting rejection.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/696821 (reference application), as already applied to instant Claims 1-4, 8, 22, in view of Cooper et al. (US 2002/0106549).
The reference application fails to disclose that the electrolyte exhibits each of the instantly claimed attributes.
However, Cooper teaches a molten carbonate fuel cell (Abstract, [0003]). Cooper teaches that the fuel cell comprises an electrolyte therein, wherein the electrolyte comprises a mixture of carbonates ([0024]). In particular, Cooper teaches that a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3 is a commonly used, and highly effective, electrolyte which is used in the molten carbonate fuel cell ([0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3, as taught by Cooper, as the electrolyte in the reference application (i.e. “the electrolyte comprises Li and one or more additional alkali metals, the electrolyte comprising a greater molar amount of the one or more additional alkali metals than a molar amount of Li” and “wherein 33% or more of a molar amount of alkali metal in the electrolyte comprises potassium”), given that such an electrolyte is a commonly used, and highly effective, electrolyte which is utilized in molten carbonate fuel cells. It is further noted that [0091] of the instant Specification indicates that such an electrolyte more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 (Applicant is welcome, however, to provide explicit evidence as to why such an electrolyte would not exhibit such an acidic characteristic).
This is a provisional nonstatutory double patenting rejection.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,211,621, as already applied to instant Claims 1-4, 8, 14, 22, in view of Cooper et al. (US 2002/0106549).
U.S. Patent No. 11,211,621 fails to disclose that the electrolyte exhibits each of the instantly claimed attributes.
However, Cooper teaches a molten carbonate fuel cell (Abstract, [0003]). Cooper teaches that the fuel cell comprises an electrolyte therein, wherein the electrolyte comprises a mixture of carbonates ([0024]). In particular, Cooper teaches that a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3 is a commonly used, and highly effective, electrolyte which is used in the molten carbonate fuel cell ([0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize a eutectic mixture of 38 mol% Li2CO3 and 62 mol% K2CO3, as taught by Cooper, as the electrolyte in U.S. Patent No. 11,211,621 (i.e. “the electrolyte comprises Li and one or more additional alkali metals, the electrolyte comprising a greater molar amount of the one or more additional alkali metals than a molar amount of Li” and “wherein 33% or more of a molar amount of alkali metal in the electrolyte comprises potassium”), given that such an electrolyte is a commonly used, and highly effective, electrolyte which is utilized in molten carbonate fuel cells. It is further noted that [0091] of the instant Specification indicates that such an electrolyte more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 (Applicant is welcome, however, to provide explicit evidence as to why such an electrolyte would not exhibit such an acidic characteristic).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729